351 S.W.3d 246 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
David A. ATER, Defendant/Appellant.
No. ED 94320.
Missouri Court of Appeals, Eastern District, Division Three.
October 25, 2011.
Shaun J. Mackelprang, James B. Farnsworth, Jayne T. Woods, Jefferson City, MO, for Plaintiff/Respondent.
Margaret M. Johnston, Columbia, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
David A. Ater appeals from the trial court's judgment entered upon a jury verdict convicting him of second-degree murder and kidnapping. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no error, plain or otherwise. Rule 30.20;[1]State v. Washington, 260 S.W.3d 875, 879 (Mo.App. E.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.